Citation Nr: 0922773	
Decision Date: 06/17/09    Archive Date: 06/23/09	

DOCKET NO.  06-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.   

2.  Entitlement to service connection for a disability 
manifested by right leg strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had periods of active service from December 1964 
to December 1967 and from December 2003 to October 2005.  He 
also had many years of service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) in Fargo, North Dakota, 
that, in pertinent part, denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have tinnitus 
due to events experienced in service.  

2.  Any current disability manifested by right leg strain is 
not related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are 
reasonably met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

2.  The criteria for service connection for disability 
manifested by right leg strain have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  
With regard to the claim for tinnitus, in view of the 
favorable outcome with regard to that matter, compliance of 
the VCAA need not be discussed.  With regard to the claim for 
right leg strain, by letter dated in November 2005, the 
Veteran was informed how he could help VA obtain evidence and 
how VA would help him substantiate his claim.  He was told 
what the evidence had to show to support his claim and he was 
told that he was going to be scheduled for an examination.  
The record shows that examination was accomplished in 
January 2006.  By letter dated in March 2006, he was informed 
how VA determined an effective date once the benefit has been 
granted and how VA determines that disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to the duty to assist the Veteran, the Board 
notes that the Veteran's service treatment records and other 
medical records are in the claims file.  The Veteran was 
accorded examinations by VA in January 2006.  The Veteran had 
requested a personal hearing, but a May 2000 statement 
indicated that he was withdrawing his request for a personal 
hearing and asked that the appeal be continued without his 
having had a personal hearing.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the Veteran with regard to 
his claims.  Further development and further expending of 
VA's resources are not warranted at this time.  

Pertinent Laws and Regulations with Regard to Service 
Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

Tinnitus

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
tinnitus.  

The pertinent evidence includes the report of a January 2006 
audiologic examination.  The Veteran stated that the nature 
of his service involved exposure to small arms, machine gun 
blare, explosions, truck engines, rocket fire, mortar 
attacks, heavy equipment, and artillery sounds.  The tinnitus 
was described as 


constant.  As for etiology of the tinnitus, the examiner 
stated "acoustic trauma."  Elaboration was not provided.  
However, given the nature of and the circumstances of the 
Veteran's service which involved exposure to weapons fire and 
aircraft sounds over the years of his period of active 
service and his years of National Guard service, the Board 
finds it reasonable that the currently diagnosed tinnitus is 
related to his military service.  

Disability Manifested by Right Leg Strain

A review of the service treatment records reveals that on one 
occasion in June 1995 the Veteran gave a two day history of 
quadriceps strain.  He was put on bed rest, but stated he was 
much improved at the time of assessment in June 1995.  He 
wanted the okay to go to the field with his unit that 
afternoon.  There was no difficulty walking, standing, or 
sitting.  It was noted the leg pain had gone.  The assessment 
was leg strain, with a notation that it had improved.  

There is no further reference to leg strain during the 
remainder of service.  

The pertinent medical evidence of record includes the report 
of a VA general medical examination accorded the Veteran in 
January 2006.  It was noted the Veteran was not currently 
receiving any treatment for the right leg disorder.  
Examination findings were unremarkable.  A pertinent 
assessment was made of "right leg condition not found."  

The Board is cognizant that the Veteran contends he has right 
leg strain related to his active service.  However, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is aware that in Jandreau v. Nicholson, 492 F. 3d 
1378 (Fed. Cir. 2007), the Federal Circuit Court determined 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, cancer; (2) a lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  In this case, while the Veteran is 
competent to report what comes through his senses, he does 
not have medical expertise to diagnose a specific leg 
disorder such chronic leg sprain.  See, for example, Layno v. 
Brown, 6 Vet. App. 465 (1994).  

At the time of examination by VA in January 2006, it was 
specifically stated that no right leg condition was found.  
In the absence of a current disability, service connection 
for a disability manifested by right leg sprain may not be 
granted.  There is no competent evidence indicating the 
presence of a chronic right leg disorder at this time.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court 
stated that "Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "in the 
absence of proof of a present disability, there can be no 
valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  


ORDER

Service connection for tinnitus is granted.  To this extent, 
the appeal is allowed.  

Service connection for a disability manifested by right leg 
strain is denied.  To this extent, the appeal is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


